        6:18-cv-00108-RAW Document 185-18 Filed in ED/OK on 04/04/19 Page 1 of 1


                                               State of Oklahoma
                                        DEPARTMENT OF HUMAN SERVICES
                                           Office of Client Advocacy
                                       Angela Burleigh, Programs Administrator                                              f1j
                                                                                                              ltlef)Ql'l:n~m:
                                                                                                     ()UahclfOO
    COMMISSION                         P.O. Box 25352, Oklahoma City, OK 73125
FOR HUMAN SERVICES                          405/522-2720; FAX 405/522-2680
                                                                                                   HumanServices



                                                     April 20, 2017

    Joe Washington
    Muskogee County Regional Juvenile Detention
    601 W. Shawnee St.
    Muskogee, OK 74401-3521

             Re:                       OCA Number:           1806285
                                       Client name(s):       Woods, Billy
                                       Facility:             Muskogee County Regional Juvenile Detention

    Dear Mr. Washington:

    The Office of Client Advocacy (OCA) investigated the above noted case involving an allegation of
    abuse, neglect, or mistreatment. Pursuant to OCA policy, you are being informed of the findings.

             Accused caretaker                           Finding
             Jerrod Lang .                               NEGLECT SUBSTANTIATED
             Brandon Miller                              NEGLECT SUBSTANTIATED
             Angela Miller                               NEGLECT SUBSTANTIATED
             Jerrod Lang                                 ABUSE SUBSTANTIATED
             Marietta Winkle                             NEGLECT SUBSTANTIATED
             Angela Miller                               CARETAKER MISCONDUCT CONFIRMED
             Jerrod Lang ·                               CARETAKER MISCONDUCT CONFIRMED
             Marietta Winkle                             CARETAKER MISCONDUCT CONFIRMED
             Brandon Miller                              CARETAKER MISCONDUCT CONFIRMED

            Area of concerns noted during·the investigation:
            Areas of concern were noted.

    A copy of the investigative summary is enclosed. Attachments will be provided upon request. This
    summary contains information confidential under Oklahoma and Fedei;al law. Confidential information
    in this record remains confidential and cannot be disclosed to others without proper authorization. Its use
    is limited to the purposes for which disclosure has been authorized. Any violation of the confidentiality
    of information in this record is a misdemeanor.

    Please contact this office if there are any questions.

    Enclosure
    c: Jami Ledoux, Director, Children and Family Services Division
       OCA file
                                                                                                                     18

                                                                                OCA/DHS Investigative File 0109
                                                                                              Plaintiff_000237
